Title: To John Adams from François Adriaan Van der Kemp, 11 October 1816
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
11 oct. 1816.


 I Should rather guess that Basanistes would do good—It is true it is a heroic medicine, but it would not come in the hands of the vulgar—it might have a Salutary effect upon Some of the higher classes. If men of influence—either by their abilities or wealth—can be lured to become the Patrons of liberal Sentiments, and will Support them, who are bold enough to Step forward in their defence—a great part would be gained. In a country, where there exists not a dominant Church—an intolerant clergy may be overawed—at least may be lured by the prospect of lucre to do good—and the mob is then easily Sway’d—Let Monticello’s Philosopher establish an Andoverian institut—to preach the gospel in its native Simplicity—at the rate of 3 or 4000 $ a year and they will pray—not for George Washington, but for Mr. Thomas—in true imitation of the Magdeburg Minister—during the Reformation.

But although I Should wish to See Basanistes republished—I Should not wish it done by any one, in whom I took Some interest. It must be done, either by one, who does not care about it, and has nothing to loose, or by one as Secure from discovery as Junius.
You will agree with me, that it would be construed in an unpardonable Sin—more So—there the argument is unanswerable, and the Sting of ridicule penetrates to the quick—Spinosa and Mirabeau would ere be reprieved by the Sacred tribunal than basanistes. It was not cecco’s astrological conjectures and bold Speculations about the Trinitÿ—but it were his attacks on the Clerical power—which doomed him to the Fire in his 70th. year.
I expect this treatise with          must have done great execution in England among a class—who care not much about Priestley’s and Price’s but who would rejoice, in the humbling of a Bishop’s pride. This topic awakens a whole chain of ideas—was I near you, you would assist me—in unravelling Somewhat further the history of the 14 and 15 Centurÿ—I mean principally the literary one—and well in Italÿ—your Library might Supply my wants. Is Danina Sufficiently correct—and does he give full details?—Have you Villani? what value you place in his authority? I wished for more correct information, than which I possess, about about Nic: Rienzi—that famous Roman Tribun in the middle of the 14th at Rome—and about Jac: Bossolaro, an Augustin Monk at Pavia—who Both Seem Precursors of the great Revolutionary drama from 1776—till Bony’s consulat. you perceive, I can not be at rest—would you be Surprised—that these violent convulsions—during half a century, were to be followed by a deadly torpor for a long Series of ÿears?
You will Say, perhaps, I am Scribbling now as fast—and—for ought I know, as incoherently too, as when with prattling I took the whole conversation on my horns under your roof—and So it is—to correspond with a frend is a feast for me—and, when I am convinced—that a vast deal can and will be given, then I grasp eagerly with both hands; more So—as you art pleased to make me believe, that I too am Something—and—would otherwise your Cambridge President have made an excursion to honour me with a visit? So he did—and it was indeed a delightful one—He persuaded me, to go with him to the commencement—So that I enjoy’d his Society two days—But I perceive—my Dear Sir! I forget your Letter—which imperiously claims my attention—to defend me—although I can Scarce persuade myself, that John Adams—could foster the belief—with Seriousness, that his friend, who respects, who reveres him, would express himself in a manner—hurtful to his feelings—and yet, it is now the Second time, that you teazed me with this insinuation—For once I will explain, and I know my friend Shall be fully Satisfied, while I trust So much in his indulgence, that he cannot be hurt even by mÿ bluntness.
I will not Say, that my expressions were Sufficiently guarded—but my frend knows—I Seldom weigh them—I meant to Say, that the Letters of you and J. were characteristic—you expressed your mind with your usual frankness—without caring of gilding the pill—Monticello’s Philosopher acted or wrote with more circumspection. But—what had mÿ Symposion to do with my Letter? That—was chiefly matter of fact, and by it, I rather presumed to have deserved your approbation than censure. It was really a description of an highly animated conversation—your character was injured—I Stood up in its defence with warmth—Silenced obloquy and convinced it, that you was wronged—and justice was done to you in a noble manner. would I not, if a profligate fellow had called our  master a Wine bibber a whore-monger an imposter, have repelled rudely the attack—have delineated his divine character—and vindicated his unspotted manners—without suspection that the repeating of the odious Slanders could be construed as disrespectful—you would have justified my conduct—and So, you ought not to hurt mÿ feelings, as if it was possible, that in any manner I could be in default towards you—to whom I lay under So many obligations. If other frends concur with me in the Same Sollicitation—comply then with it—It is a  Legacÿ—which may be the last benefit you can bestow on your Country—It may—that you are correct—that it would not be now the proper Season—but prepare it trust it to J. Quincy Adams—He can not disappoint you. my french edition of de Lolme is dedicated to the Earl of Abingdon—perhaps the Same man you mention—(Willoughby Bertie)

In my next I hope to Send you the outlines of the Life, which J: wished I Should undertake—when mÿ cares Shall I hope be lessened—mÿ Wife and Daughter have been unwell—Since three weeks—the first recovered—the last yet very Feeble—the Symptoms not alarming—the Physician’s hope Sanguine—how Should I bear the loss—with my life I would redeem it—all maÿ be well yet—I am your’s




V. d. Kemp




